

114 HR 6527 IH: States Against Drunk Driving Act of 2016
U.S. House of Representatives
2016-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6527IN THE HOUSE OF REPRESENTATIVESDecember 12, 2016Mr. Fincher introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for a supplemental award of funds under the Byrne JAG program to States that report DUI
			 convictions to the Attorney General, and for other purposes.
	
 1.Short titleThis Act may be cited as the States Against Drunk Driving Act of 2016 or the SADD Act of 2016. 2.Supplemental Byrne JAG award for States reporting DUI convictions (a)Supplemental awardTo the extent and in the amount provided in advance in appropriations Acts, and in addition to the amounts otherwise allocated under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), the Attorney General shall award to a State, for a fiscal year, a supplemental award of funds equal to 5 percent of the allocation to that State for that fiscal year under section 505(a)(1)(A) of such subpart. Such supplemental award shall be treated as provided under section 505(b)(1).
 (b)EligibilityTo be eligible for a supplemental award under subsection (a), a State shall, in the prior fiscal year—
 (1)maintain an effective reporting rate for DUI convictions of not less than 90 percent; and (2)have in effect a law or policy requiring that a DUI conviction shall be taken into account, for a period of not less than 10 years after the date on which such conviction is entered, for purposes of any sentencing enhancement under the criminal law of that State.
 3.DefinitionIn this Act: (1)The term DUI conviction means, in the case of a State, a criminal conviction under the law of that State for operating a motor vehicle under the influence of a drug or alcohol.
 (2)The term effective reporting rate for DUI convictions means, in the case of a State, the percentage of DUI convictions entered in that State for a fiscal year that the State has reported to the Attorney General. For purposes of this paragraph, a DUI conviction shall only be considered to be reported if that report is made not later than 30 days after the date such conviction is entered.
			4.Authorization of Appropriations
 (a)In generalThere is authorized to be appropriated to carry out this Act $9,000,000 for each of fiscal years 2017 through 2021.
 (b)OffsetNo funds are authorized to be appropriated for the Byrne Criminal Justice Innovation Program for each of fiscal years 2017 through 2021.
			